  Case 19-26526      Doc 43      Filed 04/28/21 Entered 04/28/21 10:36:54            Desc Main
                                   Document     Page 1 of 4



                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                        )      19-26526
                                              )
         Charles Noble,                       )      Chapter 13
                                              )
                          Debtor(s).          )      Judge LaShonda A. Hunt

                                       NOTICE OF MOTION

TO: See attached Service List

         PLEASE TAKE NOTICE that on May 21, 2021, at 10:15 am, or as soon thereafter as
counsel may be heard, I shall appear before the Honorable LaShonda A. Hunt, or any other judge
sitting in that judge’s place, and present the Debtor’s Motion to Modify Plan, a copy of which is
attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/join. Then enter the
meeting ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and passcode. The meeting ID for this hearing is 161 165 5696 and the
passcode is 7490911. Additional information can be found on Judge Hunt’s webpage on the
court’s website: https://www.ilnb.uscourts.gov/content/judge-lashonda-hunt.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                       Charles Noble, Debtor

                                       By:    /s/ John J. Ellmann

                                       John J. Ellmann, Attorney for the Debtor(s)
                                       DAVID M. SIEGEL & ASSOCIATES, LLC
                                       790 Chaddick Drive, Wheeling, IL 60090
                                       847/ 520-8100
                                       davidsiegelbk@gmail.com
  Case 19-26526       Doc 43     Filed 04/28/21 Entered 04/28/21 10:36:54             Desc Main
                                   Document     Page 2 of 4




                                 CERTIFICATE OF SERVICE

        I, John Ellmann, Attorney for the Debtor(s), certify that I served a copy of this notice and
the attached motion on each entity shown on the Service List at the address shown and by the
method indicated on the list on April 28, 2021, at or before 5:00 pm.

                                              /s/ John J. Ellmann




                                         SERVICE LIST


To the following persons or entities who were served electronically by the Bankruptcy Court:

Glenn Stearns, Ch. 13 Trustee: mcguckin_m@lisle13.com


To the following persons or entities who were served via regular U.S. Mail:

Charles Noble                                      City of Chicago Department of Finance
3441 Chicago Road, #2B                             c/o Arnold Scott Harris P.C.
Steger, IL 60475                                   111 W. Jackson Ste. 600
                                                   Chicago, IL 60604
IRS
Internal Revenue Service                           ILLINOIS DEPARTMENT OF REVENUE-
P.O. Box 7346                                      BANKRUPTCY
Philadelphia, PA 19101-7346                        PO BOX 19035
                                                   SPRINGFIELD, IL 62794-9035
Village of South Chicago Heights
Municipal Collections of America Inc.
3348 Ridge Road
Lansing IL 60438

Village of East Hazel Crest
Municipal Collections of America Inc.
3348 Ridge Road
Lansing IL 60438

Village Of Olympia Fields
Municipal Collections of America Inc.
3348 Ridge Road
Lansing IL 60438
     Case 19-26526      Doc 43     Filed 04/28/21 Entered 04/28/21 10:36:54             Desc Main
                                     Document     Page 3 of 4



                      UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                          )       19-26526
                                                )
         Charles Noble,                         )       Chapter 13
                                                )
                          Debtor(s).            )       Judge LaShonda A. Hunt

                                  MOTION TO MODIFY PLAN

         NOW COMES the Debtor, by and through his attorneys, David M. Siegel & Associates,

LLC, and in support of this Motion states as follows:

1.       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2.       On September 19, 2019, the Debtor filed a voluntary petition for relief pursuant to

Chapter 13 under Title 11 USC, Glenn Stearns was appointed trustee, and the plan was

confirmed on January 24, 2020.

3.       The Debtor fell behind in his Trustee payments and couldn’t catch up because he became

unemployed due to the COVID-19 pandemic.

4.       The Debtor is back to work now. He can make payments to the Trustee, but cannot cure

the default.

5.       The Debtor proposes to amend his chapter 13 plan pursuant to 11 U.S.C. §1329 and per

the Coronavirus Aid, Relief and Economic Security (CARES) Act to defer the payment default

to the end of the plan. The Debtor makes this proposal in good faith and with the intention of

completing his chapter 13 plan.

6.       Deferring the payment default will not cause the confirmed chapter 13 plan to run longer

than 84 months.
  Case 19-26526       Doc 43     Filed 04/28/21 Entered 04/28/21 10:36:54          Desc Main
                                   Document     Page 4 of 4



       WHEREFORE the Debtor prays this Honorable Court enter an order modifying the plan

and for other such relief as this Court deems just and proper.




                                                     Respectfully Submitted,

                                                             /s/ John J. Ellmann

                                                     John J. Ellmann A.R.D.C. #6257894
                                                     Attorney for the Debtors




DAVID M. SIEGEL & ASSOCIATES, LLC
Attorneys for the Debtor(s)
790 Chaddick Drive
Wheeling, IL 60090
847/ 520-810
